LEV|&KORSI|\|SKY LLP §§.E'$§Y§Y'YTTSOZZ°°'

T: 212-363-7500
F: 212-363-7171
www.z|k.com

 

Adam Apton
aapton@z|k.com

March 11, 2019
VlA HAND DEL|VERY

Judge |. Leo G|asser

United States District Court

Eastern District of New ¥ork

225 Cadman P|aza East, Chambers Room 921 South
Brook|yn, New York 11201

Attn: Alexa Perlman

Re: CV-17-3084 - Murphy Ill v. JBS S.A. et al.
Dear Judge G|asser:

Our office represents the lead plaintiff in the above-captioned class action lawsuit. The
Court preliminarily approved the parties’ proposed settlement on Friday, March 8, 2019. The
settlement provides for the lead plaintiff to conduct certain confidential “confirmatory discovery”
prior to the final approval hearing in order to confirm that the proposed settlement is fair,
reasonab|e, and adequate and should be approved by the Court in linal. To do so, the parties
respectfully request that the Court enter the attached proposed confidentiality agreement and
order. which was previously filed as Exhibit G to the parties’ Stipulation of Settlement.

The discovery contemplated by the parties, referred to as “confirmatory discovery,’l is
routine in settlements of this nature. lt gives opposing counsel the opportunity to review highly
relevant information from inside the company. lt provides plaintiffs’ counsel with assurance that
the proposed settlement is in the best interests of the class given the strengths and weaknesses
of the case. See, e.g., In re Nissan Radiator/Transmission Cooler Litig., No. 10 CV 7493 (VB),
2013 U.S. Dist. LEX|S 116720, 2013 WL 4080946, at *7 (S.D.N.Y. May 30, 2013) (approving
settlement where, “[a]lthough the parties have not engaged in extensive discovery . . . [,] the
plaintiffs conducted an investigation prior to commencing the action, retained experts, and
engaged in confirmatory discovery in support of the proposed settlement"). However, because
the information is sensitive, parties typically agree to treat it as confidential

ln order to proceed with the confirmatory discovery, the parties respectfully request that
the Court enter the attached proposed confidentiality agreement and order.
Respectful|y,
Levi & Korsinsky, LLP

ji@,»lsh

Adam M. Apton

Page 2 of 2
March 11, 2019

Enc|s.

cc: A|l counsel of record

f
W/i jM/“; 5 5
ski/24 551 §

 

UNl'l'ED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EDMUND MURPHY lll, individually and
on behalf of all others similarly situated,

Case No.: l:l 7-cv-03084-ILG-RER
Plaintiff,
Hon. Judge I. Leo G|asser

Hon. Magisn'ate Judge Ramon E. Reyes, Jr.
JBS S.A.,

Defendant.

 

 

 

This Confidentiality Agreement and Order (the “Agneement”) is entered into in this
putative class action as ofDecember 19, 2018, between and among lead plaintiff GWI Enterprise
Ltd. (“Lead Plaintiff’), Levi & Korsinsky, LLP (“Lead Counsel”), defendanth S.A. (“JBS”),
and Proskauer Rose LLP (“Proskauer").

WHEREAS, beginning in May 2017, two putative class actions were filed by certain
purchasers of JBS American Depositary Receipts alleging violations of the federal securities
laws (collectively, the “Action"); and

WHEREAS, on October 6, 2017, the Court appointed Lead Plaintiff as the lead plaintiff
and Levi & Korsinsky, LLF as Lead Counsel in the Aetion pursuant to the provisions of the
Private Securities Litigation Reform Act of 1995 (the “PSLRA”); and

WHEREAS Lead Plainti&` filed a Consolidated Class Action Complaint (the

“Complaint”) against JBS on August 29, 201 8; and

WHEREAS the Complaint contends that JBS made false statements and crowd material
facts about its compliance with applicable laws and codes of conduct and other matters; and

WHEREAS Lead Counsel, Proskauer, and JBS representatives engaged in discussions
and mediation sessions to try to settle the Action; and

WHEREAS Lead Plaintiff and JBS have agreed to a proposed settlement of the Action,
as documented in an executed Stipulation of Settlement, subject to the Court’s approval; and

WHEREAS, solely for purposes of confirming whether the proposed settlement is fair,
reasonable, and adequate, Lead Plaintiff has asked that Lead Counsel be given access, on an
“attomeys’ eyes only” basis, to documents and information relating to the issues raised in the
Complaint; and

WHERBAS, under the PSLRA, all discovery in the Action is cun'ently stayed; and

WHEREAS JBS has advised Lead Plaintiff that it intends to move to dismiss the Action
if the proposed settlement does not become Final (as defined in the Stipulation of Settlement);
and

WHEREAS JBS seeks and intends to preserve all objections to discovery in the Action
and in any other actions or proceedings in any forum (including in proceedings in Brazil) and to
protect all applicable privileges and protections - including the attorney-client privilege and the
attorney work-product protection - that might apply to such discovery materials;

NOW, THEREFORE, solely to advance Lead Plaintih’s evaluation of the proposed
settlement, in consideration of the mutual promises and covenants made in this Agmeement, with
the intent to be legally bound by the terms of this Agreement, and understanding that the Court
may enforce the terms of this Agreement, Lead Plaintiff§ Lead Counsel, JBS, and Proskauer

agree as follows:

l. All non-public documents that are in or come into the possession ofLead Plaintiff
or Lead Counsel solely from JBS or any person affiliated with JBS - including, without
limitation, writings, drawings, graphs, charts, photographs, microfilm, microiiche, draiis,
deposition transcripts, non-identical copies of documents, and data compilations (including,
without limitation, electronic or computerized data compilations) from which information can be
obtained -- and all non-public information (whether oral or written) that is provided to Lead
Plaintiff or Lead Counsel under the terms of this Agreement and is or becomes known to Lead
Plaintiff or Lead Counsel solely from JBS or any person affiliated with JBS shall be deemed to
be “Settlernent Disclosure Material.” Any notes or other writings relating `to any inwrviews
condumd in connection with the confirmatory discovery for the proposed settlement shall also
be deemed to be Settlement Disclosure Material that is subject to the terms of this Agreement.

2. The Settlement Disclosure Material shall consist of (r') providing Lead Counsel
with documents from Bank ofNew York Mellon concerning the Relevant Securities traded
during the Class Period, (r'r') allowing Lead Counsel access to an electronic Document
Depository, under the control of Proslmuer, containing documents that are relevant to the claims
in the Complaint, and (ir°r') allowing Lead Counsel to conduct informal interviews of one or two
relevant JBS odicials to be agreed upon by Lead Counsel, JBS, and Proskauer. The Stipulation
of Settlement contains additional terms under which Lead Counsel and anyone else will be able
to engage in confirmatory discovery, including obtaining Settlement Disclosure Material.

3. The Document Depository will be located at Proskauer’s offices in Washington,
D.C. or New York City, at Lead Counsel’s election. The Document Depository shall remain

locked when not in use, and Proskauer will control access to the Document Depository. 'l`o the

extent that JBS and Proskauer provide Settlement Disclosure Material in electronic form, the
materials will be stored on a computer that is not connected to the intemet.

4. Proskauer and Lead Counsel will, in good faith, agee to a mutually acceptable
schedule pursuant to which Lead Counsel will be allowed access to the Document Depository.
At all times when Lead Counsel are present, a Proskauer representative shall be in close
proximity to the Document Depository to monitor access to it; provided hawev.er, that such
Proskauer representative shall remain outside the actual room in which the Settlement Disclosure
Material is made available to Lead Counsel unless the representative has been asked by or has
the permission ofLead Counsel to enter the Document Depository. if Lead Counsel so requests,
the Document Depository will contain a lockable tile cabinet in which Lead Counsel’s attorneys
may store their notes, personal possessions, and any materials copied for them pursuant-to'this
Agreement.

5. No Settlement Disclosurc Material made available to Lead Counsel shall be
removed (whether physically, by electronic copying, printing, photographing, or scarming, or by
other means) from the Document Depository by Lead Counsel or by anyone else acting on behalf
or for the benth of Lead Plaintiff or Lead Counsel, Lead Counsel shall not bring into the
Document Depository any type of photographic, photocopying, printing, or other electronic
device that allows for the electronic scanning, printing, photographing, or duplication of
documents, including, without limitation, portable photocopiers or cameras.

6. Although they may not scan, copy, or photograph Settlement Diselosure Msmrial,
Lead Counsel may make handwritten or computer-generated notes or dictate notes.regarding

Settlement Disclosure Material as they review such materials

 

7. Only the following individuals shall be allowed access to the Document
Depository:

a. momeys who are either partners in, or members or employees of`, Lead
Counsel;

b. any other attorneys whom Lead Counsel designates for purposes of
reviewing the proposed settlement of the Action or of any related litigation, and for no other
purposes whatsoever;

c. non-attorney employees of Lead Counsel, or of any other attorneys
designated pursuant to paragraph 7.b above, necessary to assist Lead Counsel or any of those
other attorneys in reviewing Settlement Disclosure Material solely for purposes of assessing the
proposed settlement of the Action;

d. consultantsorexpertsretainedbyLeadCounsei, orbyany otherattomeys
designated pursuant to paragraph 7.b above, necessary to assist those attemeys in reviewing
Settlement Disclosure Material solely for purposes of assessing the proposed settlement of the
Action, and whose identities shall not be disclosed to JBS; provid¢d, however, that, if the Action
does not ultimately settle, and if litigation continues, then'the disclosure and discovery
provisions of I-`ed. R. Civ. P. 26 and any Local Rules of Court governing experts will apply; and

e. any mediator(s) appointed to help the parties resolve the Action.

8. Except for Lead Counsel (including its employees), any and all individuals given
access to the Document Depository or other Settlement Disclosure Material pursuant to
paragraph 7 above shall, before being granted such access. be given a copy of this Agreement

and agree, by executing the undertaking in the form attached as Exhibit A, to be subject to all of

¢

its terms. Lead Counsel and its employees agree to the terms of this Contidentiality Agreernent
without having to sign Exhibit A.

9. Settlement Disclosure Material and information contained in Settlement
Disclosure Material (collectively, “Settlement lnformation”) shall be used solely for the purpose
of evaluating the proposed settlement of the Action and for no other purpm whatsoever
(including pursuing claims in the Action or in any other proceeding within or outside the United
States, including any lawsuit, arbitration, or other proceeding in Brazil). Lead Cormsel and all
other individuals allowed access to Settlement Disclosure Material prrrsuant to paragraph 7
above shall keep all Settlement Information strictly confidential and shall not disclose,
disseminate, discuss, or otherwise publish such material or information in whole or in part,
directly or indirectly, by any manner, method, or means whatsoever, to any other person, frrm, or
entity, including any media organization; nor shall they use any Settlement Information in
connection with any purchase or sale of, or any other investment decision relating to, JBS
securities; provided however, that:

a. Lead Counsel and any other individuals allowed access to Settlement
Disclosure Material pursuant to paragraph 7 above may discuss Settlement Information with
Lead PlaintiH`, consultants or experts retained by Lead Counsel, and representatives of Lead
Plaintitf to the extent they deem appropriate and consistent with the terms of this Agreement;

b. Lead Counsel and any other individuals allowed access to Settlement
Information pursuant to paragraph 7 above may generally discuss the nature of such information
with other counsel representing potential class members in the Action solely for the purposes of
allowing those other counsel to evaluate the proposed settlement of the Action and to decide

whether to participate in it, object to it, or opt out of it; provided however, that such discussions

shall not include identification or descriptions of specific Settlement Disclosure Material or
specific documents in the DocumentDepository; and

c. Before any discussions take place regarding Settlement Information as
provided in this paragraph 9, all prospective recipients of Settlement Inforrnation must be given a
copy of this Agreement and agree, by executing the undertaking in the form attached as
Exhibit A, to be bound by to its terms.

lO. Lead Counsel shall retain the undertakings executed pursuant to paragraphs `8 and
9 above. Lead Counsel shall provide an undertaking to Proskauer that all individuals allowed
access to Settlement Information pursuant to this Agreement have executed the requisite
undertakings.

ll. Proskauer will make reasonable efforts to provide all Settlement Disclosure
Material in English, subject to the terms of this paragraph. To the extent that any Settlement
Disclosure Material is in a language other than English and Lead Counsel wish to translate that
material, Proskauer will exercise reasonable efforts to work with Lead Counsel to devise a
method for obtaining vanslations at Lead Counsel’s expense; providedl vhowever, that JBS and its
counsel shall not otherwise have any obligation to provide translations of Settlement Disclosure
Material.

12. If`Lead Counsel, Lead Plaintiff, or any other person or entity given access to
Settlement Information pursuant to this Agreernent (collectively, the “Recipients”) receives a
mquest to produce Settlement Information by any means, including by written interrogatories or
by deposition, the recipient of such request shall give Prosltauer immediate written notice of such
request as provided in this Agreement, so that JBS may take any appropriate measures (including

seeking a protective order or attempting to quash such request) to oppose or limit disclosures, to

 

require that disclosure be made under seal, or to seek any other available remedy. Any Recipient
receiving the request shall not oppose any efforts by JBS and/or its counsel to take whatever
measures they deem appropriate to protect Settlement information from diselosure; provided
however, that any Recipient receiving the request shall be able to make any other arguments he,
she, or it deems appropriate to the extent such arguments are not contrary to IBS’s or its
counsel’s arguments regarding disclosure If a protective order cannot be obtained, and if a
Recipient is compelled by a court order to disclose Settlement Information, then such entity or
individual shall disclose only such portion of such information that is required to be disclosed.
Any Recipient so compelled shall give Proskauer immediate written notice of the information to
be disclosed as far in advance of its disclosure as is practicab|e, shall use his, her, or its best
efforts to obtain assurances that the information will be filed under seal, and shall give Proskauer
a duplicate production ofall documents that are required to be disclosed.

l3. If (i) after review of the Settlement Disclosure Material, Lead Plaintiff decides to
terminate the proposed Stipulation of Settlement or (ir‘) the Stipulation of Settlement is
terminated for any other reason before being finally approved by the Court or (iii) the Stipuiation
of Settlement is not approved by the Court, then Lead Plaintiff`, Lead Counsel, and any other
Recipient shall, within seven business days after being notified by JBS to do so, return to
Proskauer any and all Settlement information that has been removed from the Document
Depository, as well as any and all copies of Settlement lnformation that were made after
Settlement Information was removed from the Document Depository. ln any ofthe
circumstances described in this paragraph, JBS’s counsel shall have custody and control of all

Settlement Infomration.

14. lfthc Court approves the proposed Stipulation of' Settlement and the Court’s
approval ofthe settlement becomes Final, the provisions of' paragraph 13 shall apply within ten
business days after the settlement becomes Final; provided however, that any person or entity
subject to paragraphs 13 and 14 may choose to destroy any and all Settlement Information (and
copies of such information) instead of returning it to Proskauer, in which event such person or
entity shall provide Proskauer with a certification attesting to the destruction of such Settlement
lnformation.

15. Production of Settlement Disclosure Material shall not be deemed to be, and
neither Lead Plaintiff` nor Lead Counsel (nor any other Recipient) will argue that such production
is, (i) a general waiver of the attorney-client privilege, the attorney work-product doctrine, or any
other potentially applicable privilege or protection (including for trade secrets or proprietary
information), (ir') a specific waiver of any privilege or protection applicable to the documents or
information being produced, or (iii) an admission or indication that the documents or information
are relevant to, or would or should be discoverable in, the Action or in any other litigation or
procwding in any forum.

l6. Pursuant to Federal Rule of Evidence 502(d), the parties to this Agrcernent agree,
and the Court orders, that the attorney-client privilege and attorney work-product protection are
not waived in this Court, any other federal court, or any state court by production of Settlement
Disclosure Matcrial in connection with this Action.

17. If a document or information that is protemd by the attorney-client privilege, the
attorney work-product doctrine, or any other applicable privilege is inadvertently made available
as Settlement Disclosure Material to anyone, the document shall be removed from the Document

Depository or other Settlement Disclosure Material upon discovery that such document was

s

inadvertently included in the Document Depository or among other Settlement Disclosure
Material;provided however, that Proskauer shall notify Lead Counsel of any such removal by
providing a general description of each such document removed, including the date and the
number of pages ofthe document. No individual or entity granted access to the Document
Depository or other Settlement Disclosure Material shall be permitted to request a copy of any
such privileged or protected document.

l 8. If` the proposed settlement of die Action is not approved, nothing in this
Agreernent shall preclude Lead P|aintiff from seeking the production of documents and
information from JBS (or any other person) pursuant to the Federal Rules of Civil Procedure and
the Local Rules of this Court; provided however, thaf. (i) without JBS’s express written
agreement to the contrary, Lead Plaintit`f shall not make discovery requests that refer directly to
Settlement Infonnation in any such request or in any proceeding relating to this Action or any
other action or proceeding in any forum; (ir') Lead Plaintiff`, Lead Counsel, and any other
Recipients shall not use any Settlement Information in any proceeding relating to this Action or
any other action or proceeding in any forum (including in any proceeding in Brazil), or in any
other manner except to the extent such information is properly obtained through discovery in the
course of the Action or any other action or proceeding and is used only to the extent permitted by
the applicable court and rules; and (iii) Lead Plaintiff and any other Recipient shall not-be able to
use the fact that Lead Counsel or anyone else was allowed access to Settlement Disclosure
Material to argue that any such documents or information exist or should or must be disclosed

19. The Stipulation of Settlement (including its exhibits) in the Action addresses the
manner in which Settlement lnformation may be used in connection with any hearing held by the

Court to consider the faimess, reasonableness, and adequacy ofthe proposed settlernent,

10

 

including a procedure to allow potential Class Members (as defined in the Stipu|ation of
Settlement) or their counsel to review Settlement Disclosure Material before such hearing. If a
party needs to include Settlement lnformation in any filing with the Court, such party will file all
such information under seal.

20. Any potential Class Member who requests access to Settlement Disclosure
Material in connection with assessing the fairness of the proposed settlement must first sign the
attached Exhibit A and agree to be bound by all of the terms of this Agreement. If a potential
Class Member makes such a request for his, her, or its counsel to review Settlement Disclosure
Material, both the.potential Class Member and his, her, or its counsel must agree to be bound by
all ofthe terms of this Agreement and must sign Exhibit A. If Lead Counsel learns that any
potential Class Member who has requested access to Settlement lnforrnation is a potential
business competitor of JBS, Lead Counsel shall so inform JBS as soon as possible.

21 . JBS reserves all rights'in this case, and in any other pending or future proceeding,
to object on any ground whatsoever to the production of any document included among
Settlement Disclosure Material.

22. Any violation of this Agreement shall entitle JBS to injunctive or other equitable
relief as a remedy for tire violation without proof of actual damages and without limiting any
other remedies that JBS might have. ln agreeing to be subject to the terms of this Agreement,
Lead Plaintiff, Lead Counsel, and any other individuals allowed access to Settlement information
agree to submit to thejurisdiction ofthe Court in which this Action is pending for all matters

concealing the enforcement of the terms of this Agreemcnt.

ll

23. Any notice to JBS required by this Agreement shall be addressed to thefollowing:

Ralph C. Ferrara, Esq.

Ann M. Ashton,. Esq.

Proskauer Rose LLP

1001 Pennsylvania Avenue, N.W.
Suitc 600 South

Washington, D.C. 20004
Telephone: (202) 416-5820
Facsimile: (202) 416-6899
Email: rferrara@proskauer.com
Email: aashton@proskauer.com

Jonathan E. Richman, Esq.

Proskauer Rose LLP

Bleven Times Square

Ncw York, New York 10036-8299

Telephone: (212) 969-3448

Facsimile: (212) 969-2900

Email: jerichman@proskauer.com

24. Unless modified by the Court or the parties, this Agrecrnent shall survive the final

determination of, and shall remain in full force and effect aider the conclusion ofa|l proceedings
in, the Action. The Court in which the Action is pending shall have jurisdiction to enforce and
ensure compliance with its terms.

25. This Agreerncat may be signed in counterparts, each of which shall constitute a

duplicate original. Execution by facsimile shall be fully and legally binding.

12

26. This Agreemcnt shall be governed by and construed in accordance with the laws

of the State ofNew York, excluding its conflict-of~laws provisions

/" w ,\

l ."rv)_ .. l\;v">
Nicholas l. Porritt
Adam M. Apton
Levi & Korsinsky, LLP
55 Broadway, 10°‘ Floor
New York, NY l0006
Telephone: (212) 363-7500
Facsimilc: (212) 363-71 7l
Email: nporritt@zlk.com
Email: aapton@z|k.com

ON BEHALF OF LEAD PLAINTIFF,
THE CLASS, AND LEAD COUNSEL

M@/¢:

Ralph C. Fcrrara

Ann M. Ashton

Jonathan E.. Richman

Proskauer Rose LLP

1001 Pennsylvania Avenue, N.W.
Suitc 600 South

Washington, D.C. 20004
Telephone: (202) 416-5820
Facsimilc: (202) 4l6-6899
Email: rferrara@proskauer.com
Email: aashton@proskauer.com
Email: jerichman@proskauer.com

ON BEHALF OF DEFENDANT
JBS S.A. AND PROSKAUER
ROSE LLP

%/
so 0RDERED this 11 day of 7L 1 CV'W/L/ , 201_ //

13

sic been

 

r. L/Eo GLASSER
United States District Judge

